DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-2, 4-6, 8, 12, 15, 23 and 25, and species elections of LC3 protein (species A), misfolded protein, protein inclusions and protein aggregates (species B), and Tau protein or hyperphosphorylated Tau (species C), in the reply filed on May 12, 2022 is acknowledged.
	However, upon further consideration, the species election requirement is hereby withdrawn and all species will be examined.

2.	Claims 16, 20, 29, 31, 37, 43, 54-56 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2022.

3.	Claims 1-2, 4-6, 8, 12, 15, 23 and 25 are under examination in the current office action. erroneous 

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 09/10/2020 and 05/12/2022 have been considered and the references therein are of record.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is drawn to a fusion construct that comprises a biologically active agent, wherein the biologically active agent comprises “anti-TDP43 scFv clone VH7; anti-TDP-43 scFv 4aD1; anti-Tau scFv 4A3; [or] anti-Tau scFv 4E4”. The specification indicates at pp. 118-119 that each of these single chain antibodies is derived from the sequences of a monoclonal antibody that is disclosed within the prior art. However, the metes and bounds of the claimed scFvs are clear based upon the following:	(a) The claim states “anti-TDP43 scFv 4aD1”, however the specification instead teaches a “anti-TDP-43 scFv 41D1”. Clarification is required to determine which scFv is being claimed.
	(b)  As stated at p. 119, lines 1-5 of the specification as filed, both the anti-Tau scFv 4A3 and the anti-Tau scFv 4E4 are derived from the same sequence “NI-105.4A3” as described in US 2012/0087861A1. Therefore, the structure and/or sequence of each of the anti-Tau scFvs as recited is unclear, because they are both presumably derived from the same sequence. 
Therefore, if sequences for each of the claimed scFvs have been filed as part of the sequence listing, applicant is invited to clarify the claimed agents by including a sequence identification number (SEQ ID NO) for each scFv. Otherwise, the metes and bounds of the sequences or structures encompassed by each of the claimed scFvs are indefinite.

Claim 25 recites the limitation "the composition of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Additionally, claim 25 recites that the “autophagy-activating agent comprises…starvation”. However, starvation is a condition or state that is induced in cultured cells, and not “an agent” per se. The metes and bounds of the claim therefore cannot be readily determined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 8, 12 and 25 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Munz (WO 2007/098060 A2; listed on 09/10/2020 IDS).
Munz teaches a fusion protein comprising the autophagosomal LC3 protein fused to a peptide or protein of interest, such as a matrix protein (see [0008]-[0009]), which meets the limitation of the fusion construct of claim 1 that comprises a biologically active agent linked to LC3.
Regarding claim 8, Munz teaches a fusion protein in which the protein of interest (MP1, which is a biologically active agent) is linked, via a linker sequence, to the N-terminus of the LC3 protein (i.e., MC1-LC3 fusion protein)(see [000187]-[000188]), which is on point to the various recited limitations of the order of the elements within the claimed fusion construct.
In addition to LC3, Munz teaches that the autophagosomal targeting protein may be GABARAP (see [0037]-[0038]), which addresses present claim 12.
Finally, Munz teaches a cell composition that comprises the MP1-LC3 fusion protein in combination with an siRNA specific for atg12 (see [000168]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1-2, 4-6, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0002380 A1) in view of Munz (WO 2007/098060 A2; listed on 09/10/2020 IDS) and Roger et al. (US 2014/0255304 A1).
Lee discloses a drug delivery composition that comprises an autophagic cell targeted peptide attached to an active agent (see abstract, [0002], [0046], and [0100]). Lee teaches that the drug delivery composition is capable of specifically delivering a drug to the affected part of an autophagy-related disease accompanied by a pathological autophagy phenomenon, including degenerative neurological diseases such as Parkinson’s disease, Alzheimer's disease, Huntington’s disease, Pick’s disease and Parkinson-ALS (amyotrophic lateral sclerosis)-dementia complex and the like (see [0093]-[0094]).
Thus, Lee describes a drug delivery composition that comprises an autophagy-triggering sequence attached to a drug (i.e., a biologically active agent), such as a drug to treat a degenerative neurological disease such as ALS. And while Lee teaches that the binding between the autophagy-targeted peptide and the therapeutic agent can be carried out by “methods known in the art”, Lee does not explicitly teach a fusion construct comprising the autophagy-triggering sequence linked to the therapeutic agent (as in claims 1 and 8). Nor does Lee teach that: the therapeutic agent comprises a targeting moiety for binding a cellular target, such as an antibody (claim 2) or single chain variable fragment (scFv) (claim 4), wherein the antibody binds a cellular target comprising a misfolded, altered or post-translationally modified protein (claim 5), wherein the cellular target is associated with protein aggregates comprising TDP-43 inclusions found in ALS patients (claim 6), that the autophagy-triggering protein is LC3 protein or GABARAP (claim 12), or that the biologically active agent comprises anti-TDP-43 scFv clone 41D1 (claim 15).
The teachings of Munz have been discussed above and provide for a fusion protein comprising the LC3 protein, or GABARAP protein, linked to a biologically active agent, such as a protein of interest. Munz teaches that such a fusion protein is used to target proteins of interest to autophagosomes and/or autophagocytic cells. Munz does not teach that the protein of interest is an antibody.
Roger et al. teaches binding molecules, such as antibodies, that specifically bind TDP-43, and their use in the treatment of ALS, frontemporal lobar degeneration, Alzheimer's disease (AD), Parkinson’s disease (AD) and other TDP-43 proteinopathies (see [0001]).  In particular, Roger discloses the heavy chain variable region and light chain variable region sequences for the monoclonal antibody NI205.41D1 (see [0017 and Fig. 3A), which specifically binds TDP-43. Roger also teaches fusion proteins comprising an antibody, or antigen-binding fragment, variant, or derivative thereof, and a heterologous polypeptide, such as fusion protein comprising a single chain antibody (scFv) (see [0239] and [0166]). Antibody derivatives such as single-chain antibodies (scFvs) are also disclosed at [0165] and [0294].  Fusion proteins comprising antibodies and protein sequences to increase cellular uptake of antibodies, or else to proteins that bind cell surface receptors are also contemplated, for example, at [0176]. 
Thus, Roger’s teachings provide for a therapeutic agent – an anti-TDP-43 antibody, such as an anti-TDP-43 scFv 41D1 – for use in the treatment of TDP-43 proteinopathy such as ALS, PD and other neurodegenerative diseases. Roger also teaches that the anti-TDP-43 antibodies may be used as fusion polypeptides with a targeting protein or sequence.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the LC3 or GABARAP peptides of Munz for the autophagy-triggering sequence of Lee, as well as to have used an anti-TDP-43 scFv as taught by Roger as the therapeutic agent for treating ALS as taught by Lee, and thereby arrive at a fusion construct as presently claimed (i.e., anti-TDP-43 scFv-LC3 or anti-TDP-43 scFv-GABARAP). Given the teachings of Lee, the skilled artisan would have recognized that autophagy-triggering peptide sequences could be used as delivery agents to target drugs or other therapeutic agents to autophagosomes, such as for the treatment of ALS neurodegenerative disease. Based upon the teachings of Munz, the artisan would have further recognized that the LC3 and GABARAP peptides are autophagosome-targeting polypeptides, and that fusion constructs comprising these peptides can be used to deliver the linked protein to autophagocytic target sites. Finally, the teachings of Roger would have motivated one skilled in the art to have used an anti-TDP-43 antibody, or scFv derivative thereof, to treat ALS or other neurodegenerative disease. Linking the scFv to LC3 or GABARAP to target delivery to autophagosomes therefore would have been obvious. And given the state of the art at the time of filing with respect to recombinant protein engineering techniques, the skilled artisan would have had a reasonable expectation that such an scFv-LC3 or scFv-GABARAP fusion construct could be successfully made and used. The combined teachings of the prior art references thus render obvious the presently claimed invention. 

8.	Claim(s) 1-2, 4-6, 8, 12, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0002380 A1) in view of Munz (WO 2007/098060 A2; listed on 09/10/2020 IDS) and Roger et al. (US 2014/0255304 A1)as applied to claims 1-2, 4-6, 8, 12 and 15 above, and further in view of Aryani et al. (Mol. Neurobiol. 2016, 53, 818-834; listed on 09/10/2020 IDS).
	The reasons why the combined teachings of Lee, Munz and Roger render obvious the invention of claims 1-2, 4-6, 8, 12 and 15 is discussed above. In particular, the teachings provide for a fusion construct comprising an anti-TDP-43 antibody linked to LC3 or GABARAP.  However, the prior art references do not teach that the fusion construct is in an exosome, as in claim 23.
	Aryani et al. teach that exosomes can be used a nanodelivery system to delivery therapeutic drugs across the blood-brain barrier (BBB), such as for the treatment of neurodegenerative disease (see abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art to have encapsulated the anti-TDP-43-LC3/GABARAP fusion construct of Lee, Munz and Roger within an exosome, as taught by Aryani, and thereby arrive at the presently claimed invention. Given that both Lee and Roger disclose the treatment of neurodegenerative disease, which would require that therapeutic agents cross the BBB and be delivered to the brain where they can be effective, the artisan would have been motivated to have used a carrier as taught by Aryani so as to deliver therapeutic agents to the brains of patients suffering from a neurodegenerative disease. Given the review article of Aryani teaching that exosomes have been used in the prior art to deliver various cargo, such as nucleic acids, drugs and proteins (see p. 828, left column), to various cell types, the artisan would have had a reasonable expectation that an exosome containing an anti-TDP43 scFv-LC3 fusion protein could be successfully produced and used as a delivery agent.  Accordingly, the claimed invention is rendered obvious in view of the cited prior art teachings.

9.	Claim(s) 1-2, 4-6, 8, 12, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0002380 A1) in view of Munz (WO 2007/098060 A2; listed on 09/10/2020 IDS) and Roger et al. (US 2014/0255304 A1)as applied to claims 1-2, 4-6, 8, 12 and 15 above, and further in view of Wang et al. (PNAS, 2012, 109(37), 15024-15029).
The reasons why the combined teachings of Lee, Munz and Roger render obvious the invention of claims 1-2, 4-6, 8, 12 and 15 is discussed above. In particular, the teachings provide for a fusion construct comprising an anti-TDP-43 antibody linked to LC3 or GABARAP.  However, the prior art references do not teach that a composition comprising the fusion construct also comprises an autophagy-activating agent, such as rapamycin, as in claim 25.
Wang et al. teach and demonstrate that autophagy activators, such as rapamycin, can be used in the treatment of frontotemporal lobar dementia (FTLD-U) and ALS, which are both TDP-43 proteinopathies (see abstract). Wang also indicates that rapamycin treatment induced decreases in mTOR-related activity (see abstract), and thus rapamycin also meets the limitation of an mTOR inhibitor.
It would have been obvious to one of ordinary skill in the art to have included rapamycin with the autophagosme-targeted anti-TDP-43 antibody-LC3/GABARAP fusion construct for the treatment of ALS or FTLD-U and thereby arrive at the presently claimed invention. In particular, MPEP § 2144.06, section I, states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In the instant case, both Roger and Wang are concerned with the treatment of neurodegenerative disease, such as proteinopathies caused by TDP-43, and therefore the use of rapamycin in combination with the fusion antibody construct would have been obvious and predictable.


Conclusion
10.	No claims are allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:

WO 2016/137279 A1 by Lee. This is the WO document corresponding to
US2018/0002380 A1 by Lee cited above. The WO document was published in Korean, and therefore the U.S. Patent application publication (US2018/0002380 A1) was instead used in the above rejections.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649